Interim Decision 40731

MATTER OF MASCORRO-PERALES

In Deportation Proceedings
A-10720396

Decided by Board May 15,1967
An unconditional nunc pro dune waiver under section 212(g) [now section 212
00], Immigration and Nationality ACt, as amended. of Lhe ground of exclud
ability based on respondent's 1959 conviction of theft, granted in 1961 at a
time when he stood convicted of only one offense did not preclude the subsequent use of such crime to establish deportability under section 241 (a) (4)
of the Act based on conviction of two crimes involving moral turpitude when
respondent thereafter was convicted in 1965 of a second offense involving
moral turpitude.
th/AEGEI:

Order: Act of 1952—Section 241(a) (4) [8 U.S.C. 1251 (a ) (4)]—Convicted of
two crimes after entry, to wit, theft under $50, and
child molesting.
ON BEHALF OF SERVWE: R A. Vielhaber
Appellate Trial Attorney
(Oral argument)
Stephen hi. Sufiln
Trial Attorney
(Brief submitted)
The Government appeals from a decision by the special inquiry
officer, finding respondent not deportable as charged and terminating
proceedings.
Respondent is a 28-year-old male alien, native and citizen of Mexico,
a widower and the father of five United States born children. He was
lawfully admitted to the United States for permanent residence at
El Paso, Texas on or about June 22, 1959. On September 29, 1959,
he was convicted of the offense of theft under $50, in the County Court
at Law No. 2, El Paso County, Texas and sentenced to 90 days in
the County Jail. This conviction, although for a crime involving moral
turpitude and committed within three months after entry, did not
render respondent deportable under section 241(a) (4) because he was
not sentenced to confinement for a. year or more.
From the time of respondent's admission until sometime in 1962, he
228

Interim Decision #1734
lived in El Paso and made many one-day trips across the border to
Juarez, Mexico. The Government concedes that these trips come within
the holding in Rosenberg v. Fleuti, 374 U.S. 449, and that respondent
lid not make an entry on each return. However, in May 1962, prior to
the Fleuti decision (June 17, 1963) , respondent was made the subject
of deportation proceedings, charged with being deportable for having
been excludable at the time of his last entry in June 1901 as one convicted of a crime involving moral turpitude (section 212(a) (9) ).
This was based on the 1959 theft conviction. That crime, under the
Texas statute, has been held not to be classifiable as a petty offense because the maximum sentence that may be imposed is imprisonment for
up to two years (Matter of H—, 6 I. & N. Dec. 435).
At the deportation hearing, respondent applied for a

171111.6

pro berm

waiver of excludability under section 212(g) (now section 212(h) ).
The special inquiry officer found that the required extreme hardship to
respondent's citizen wife (who died in 1965) and his several citizen
children would be present if respondent were deported, and granted
the waiver in the exercise of discretion. The record shows that the
special inquiry officer, in granting the waiver, did not provide for revocation if a subsequent crime were committed, a condition usually
attached to this and similar waivers (c.f. Matter of P—, 10 I. & N. Dec.
1; Matter of P—, 7 1. & N. Dec. 713 ; Matter of C—A—,7 1. & N. Dec.
274, etc.).

On August 2, 1965, respondent was convicted in the Superior Court
of the State of California, County of Los Angeles, of the felony defined
in section 288 of the Penal Code of California (Crimes Against Children: Lewd and Lascivious Acts) , and was sentenced to the term prescribed by law, which he is presently serving at San Quention. (It
has been determined that this is a crime involving moral turpitude,
Matter of V , 7 I. & N. Dec. 242.)
The second conviction, plus the 1959 conviction, form the basis of
the charge under section 241(a) (4) . From the record, it does not appear
that respondent has ever been convicted of any other crime or crimes involving moral turpitude. The-special inquiry. officer terminated the deportation proceedings upon the following rationale:
—

It has been held that once a waiver of a ground of excludability based upon a
criminal conviction is granted, deportation proceedings cannot thereafter be properly instituted using the same criminal conviction, unless the previous grant
of relief has been revoked. Matter of G A , 7 1. & N. Dee. 274, and Matter of
—

—

T , 10 I. & N. Dec. 1. The crime of theft under
—

to

$ao cannot, therefore, be utilized

support tile charge in the present proceedings. *. • •

We do not consider the cited cases to be proper or sufficient authority for the sedan taken by the special inquiry officer. In neither was the
229

Interim Decision #1734

fact situation nor the legal issue the same as in the case before us. Matter.
of G—A—, supra, concerned a long-time resident convicted of a single
narcotics violation who, five years later, left the United States briefly
and was readmitted without incident, and then, three or four years
after his return, was made the subject of deportation proceedings upon
the ground that he had been excludable at the time of that return. He
applied, for a mow pro tune waiver of excludability under section
212(c). The special inquiry officer denied relief and ordered the alien
deported, on the ground that although the requested waiver would
make the alien's reentry legal, he would still be subject to deportation
under section 241(a) (11) for the same conviction. We stated in that

case

:

We believe that if 8 U.S C. 118.2(c) is exercised to waive a ground or inadmissibility based upon a criminal conviction, a deportation proceeding cannot thereafer be properly based upon the same criminal conviction unless, of course, the
Attorney General has revoked the previous grant of relief. Since we agree with
the special inquiry officer that the respondent's case is meritorious, we perceive no
reason why the authority in 8 U.S.O. 1182 (c) should not be exercised and, when
relief has been granted in accordance with the authorization of Congress, it would
be clearly repugnant to say that the respondent remains deportable because of
the same conviction. * * •

We granted the waiver, subject to the condition that it might be revoked in the discretion of the Attorney General if the alien thereafter
committed any crime. Our holding there was no more than an implementation of the waiver provision, necessary to make it an effective.
remedy. We ruled merely that if a single act can be the basis of both
excludability and deportability, and excludability is waived by the

Attorney General, then that act, without more, cannot be the basis of
a deportation charge. We did not enunciate any ruling as to what signifinance the initial conviction would have if the alien were convicted'
of a second crime after the grant of the waiver.
Matter of T—, supra, dealt with a woman admitted for permanent
residence in 1944, who went to Mexico for a day in 1957, and was made.
the subject of deportation proceedings as one who had been excludableon her return, for conduct engaged in prior to the initial admission as:
an immigrant in 1944. Deportation proceedings were terminated upon•
the granting to her of a nurse pro tune"waiver of inadmissibility, under
the provisions of section 5 of the Act of September 11, 1957, the said'
waiver being subject to revocation in the discretion of the Attorney
General if the alien should thereafter commit any offense. The alien,
without having committed any other offense, returned to Mexico for
a visit and prior to her return to the United States applied for a new
waiver of the same ground of excludability. The application was
denied as being unnecessary, and certified to the Assistant Commis230

Interim Decision #1784
•sioner of the Immigration and Naturalization Service, Examinations
Division, who held:
To require an alien who has been granted a waiver under section 5. 6 or 7
•of the act to reapply on each re-entry after a temporary absence would constitute
an undue burden, curtail the beneficial effects of this remedial legislation, and
unduly hamper travel. It is concluded, therefore, that during such time as the
order granting the waiver remains unrevoked, it be regarded as In full force

and effect as to any subsequent entries if no new grounds for excludability have
arisen, and the alien is complying with the conditions under which the waiver
was granted. * * *

Neither a subsequent offense nor a deportation proceeding was involved, the issue being solely one of whether a new waiver for the same
ground of excludability had to be applied for in connection with each
entry subsequent to the granting of the original wai ver.

The position of the Government on appeal is essentially correct.
Respondent was granted a waiver of excludability on the basis of a
single conviction for crime involving moral turpitude , and that waiver
has been honored. By the waiver, his 1961 return to the United States
was legalized, and he was placed in the same situation as if he had not
left the country. He was not deportable for having been excludable,
and not deportable on the basis of the conviction itself. However, respondent has now become deportable because of his own act, because of
his commission (and conviction of) a second crime involving moral
turpitude. He is not deportable for having committed the original
crime, but for having been convicted of two crimes, both involving
moral turpitude.
We find nothing in either the statute . or its legislative history to in-

that it was the intent of Congress, by providing such a. waiver,
to wipe the underlying crime from the records for immigration purposes (as is done by section 241(b) where there is an executive pardon
or judicial recommendation against deportation) , and to place the
recipient of administrative grace in a status permitting his greater
immunity for a subsequent crime than an alien who committed the
same number and type of crimes but did not leave the country between
convictions. Rather, from the manner in which such waivers and their
predecessor provisions have been administered, and from the wording
of the section here involved, it appears the waiver was intended to be
one conditioned upon the good behavior of the alien, one which might
be revoked if any subsequent crime or offense was committed. It is
dicate

possible that the failure of the special inquiry officer to attach such a

condition in 1962 was an oversight. Had there been a condition, and
revocation, there would be no question that the first conviction could
be used on this charge. However, even without a revocation, for the
reasons set out above, we find that the waiver under section 212(g)
231

Interim Decision #1734
granted the alien in 1959 did not protect him from a future charge of
deportability, based on conviction of two crimes involving moral turpitude, when he was convicted of an additional crime.
The decision of the special inquiry officer will be set aside and an
order entered finding respondent deportable as charged.
ORDER: It is ordered that the decision of the special inquiry
officer terminating these proceedings be and the same is hereby set

aside.
It is further ordered that the respondent be deported from the
United States to Mexico, on the ground contained in the order to show
cause.

232

